DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
3.    Applicants' response and amendment of 4/2/2021 are acknowledged. Claims 29, 31, 37, 39 and 5-59 have been amended. New claims 61-63 have been added.  Claims 41 and 57 have been canceled.

Status of Claims
4.    Claims 29, 31, 37-40, 42-56 and 58-63 are pending in this application. Claims 1-28, 30 32-36 have been canceled by previous amendment. Claims 29, 31, 37, 39 and 5-59 have been amended. New claims 61-63 have been added.  Claims 29, 31, 37-40, 42-56 and 58-63 are under consideration.

Rejections Moot
Claim Rejections - 35 USC§ 103 
5.    Rejection of claims 41 and 57   under 35 U.S.C. 103 as being un-patentable over  BIODICS GMBH (CA 2768528A1) in view of Anderson et al. (US 2013/03330371), Rissin et al.  (Nature Technology vol. 28, no. 6, June 2010) and Gordon, Neil (US20150141272A1  priority to Feb 5, 2013) is moot in view of cancelation of said claims.

Rejections Withdrawn
Claim Rejections - 35 USC§ 103 
6.    Rejection  of claims  29, 31 and 37-40, 42-56 and 58-60   under 35 U.S.C. 103 as being un-patentable over  BIODICS GMBH (CA 2768528A1) in view of Anderson  et al. (US 2013/03330371), Rissin et al.  (Nature Technology vol. 28, no. 6, June 2010) and Gordon, Neil (US20150141272A1  priority to Feb 5, 2013) is withdrawn in view of applicants’ response and amendment of 4/2/2021.

New Rejections
Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.     Claims 29, 31, 37-40, 42-56 and 58-63 are rejected under 35 U.S.C. 101 because: 
      The claimed invention is directed to a method of assessing presence of a toxin in a stool sample without significantly more. The claim(s) recite(s) a process. This judicial exception is not integrated into a practical application because the claimed invention is directed to a judicial exception (i.e., a process, machine manufacture or composition of matter) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because do not add significantly more to the judicial exception.
      Question #1:  Is the claim to a process, Machine, Manufacture or Composition of Matter?  The claims are drawn to: A method for assessing presence of a toxin of detecting Clostridium difficile (C. difficile) in a stool sample suspected of containing a C. difficile strain and/or a toxin thereof, comprising:
      (i) providing the stool sample suspected of containing a C. difficile strain and/or a toxin thereof, 

     (iii)  determining a level of toxin A of the C. difficile by digital in the stool sample using an optical interrogation-based ELISA having a limit of detection of no greater than 10 pg/mL for toxin A in stool, and 
     (iv)  assessing presence of a toxin of C. difficile in the stool sample based on the result of step (ii), the result of step (iii), or a combination thereof.
  Thus, the answer to question #1 from the PEG analysis is “Yes”, the rejected claims are directed to a process, which is a statutory category of invention.

The rejected claims do not positively specifically recite a step correlating the level of toxin A or B of the C. difficile with the presence of any disease or infection. However, in order to be a method, there must be some step where the actual diagnosis or monitoring is performed. The claims thus recite a judicial exception. The only portion of the claims that could be considered more than the judicial exception is the steps of detecting MMP-8. However, measurement of numerous biomarkers, including toxins A and B of the C. difficile has been performed in the prior art. Therefore, these steps cannot be considered to add significantly more to the judicial exception.  Thus, the only portions of the claims that add to the judicial exception are routine and conventional in the art and thus do not add significantly more to the judicial exception.

Question #2A-Prong I:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?  In the instant case, the rejected claims recite a mental step (assessing presence of a toxin of C. difficile in the stool sample based on the result of step (ii), the result of step (iii), or a combination thereof) or the mental step of  
( ii) determining a level of toxin A, toxin B, or both in a stool sample obtained from the subject, using an optical detection interrogation-based assay and having at a limit of detection of about: (a) no greater than 10 pg/mL for toxin A in stool, and (b) no greater than 20 pg/mL for toxin B in stool; and (ii) determining based on the results of step (ii) whether the subject has C .difficile infection).

Claim 37. The method of claim 29, wherein the level of toxin determined in step (ii) higher than 20 pg/ml indicates that the sample contains a toxigenic C. difficile strain and/or a toxin thereof.
Claim 39. The method of claim 44, wherein the level of toxin B  determined is higher than 20 pg/ml indicates that the subject has C. difficile infection.
The claim is then analyzed to determine whether it is directed to any judicial exception. the claims do not recites diagnosing the subject with any disease when toxin A and B have been detected.  There is no correlation or relationship between the presence of toxins A and B and the amount of toxins A and B.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1297 (2012). 
    As such, each of the rejected claims recite a mental process that is reasonably considered in this case to be a mental process.  Thus, the answer to Question #2A-Prong I is “Yes” because each of the claims recites a judicial exception (i.e. a mental step and/or a natural correlation).  
Question #2A-Prong II:  Does the claim recite additional elements that integrate the judicial exception into a practical application?  None of the rejected claims appear to recite an additional element or elements that integrate the judicial exception (i.e. the mental step recited as the last step of the claims) into a practical application of the mental step.  For example, the prior steps recited in each of the rejected claims appear to be nothing more than data gathering activity that is used to provide a basis for the mental process recited in the final step of each claim.  There are no additional steps recited in any of the rejected claims that integrate the mental process recited in the final step of the claims to a practical application of the judicial exception.  Additionally, the claimed steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent e.g., the mental comparison in University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755 (Fed. Cir. 2014) or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both. Note that although the claim recites several nature-based product limitations (e.g., the biological sample and toxins A and B), the claim as a whole is focused on a process determining the presence of toxins A and B, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations. Therefore, the answer to Question 2A-Prong II is “No”.
    Question #2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?  Each of the rejected claims recites data-gathering steps that are well-understood, routine and conventional in the art as well as the judicial exception. Besides the law of nature, the claim does not recite additional steps. No other additional elements are recited in the rejected claims.  Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant activity, e.g., a mere data gathering step necessary to use the correlation. Detecting levels of toxin A and B in the sample merely instructs a scientist to use any detection technique with any generic antibody or other determination technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of determining the presence of a protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). With regard to the data-gathering steps of utilizing sensitive ELISA techniques to determine small amounts of a target antigen in a sample, reference of 
  Thus, the answer to Question #2B is “No” because none of the rejected claims recite any additional element or elements that make the claim as a whole read on something that is significantly more than the judicial element recited in the claim.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not eligible. Given the analysis provided above, it is apparent that each of the rejected claims encompasses embodiments that are not directed to statutory subject matter.  Therefore, claims 29, 31, 37-40, 42-56 and 58-63 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.



	
Conclusion
9.    	No claims allowed.

10.       Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KHATOL SHAHNAN SHAH whose telephone number is
(571 )272-0863. The examiner can normally be reached on Mon, Wed 12:30-6:30 pm,
Thurs-Fri 12:30-4:30pm pm.

supervisor, Gary 8. Nickol can be reached on (571)-272 0835. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 28, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645